                  Case 3:19-cv-04902-LB Document 79 Filed 06/10/20 Page 1 of 4




     Paul A. Rosenthal (pro hac vice)
 1
     Lauri A. Mazzuchetti (pro hac vice)
 2   Tahir Boykins (Bar No. 323441)
     KELLEY DRYE & WARREN LLP
 3   800 Century Park E STE 600,
     Los Angeles, CA 90067
 4
     paulrosenthal@kelleydrye.com
 5   lmazzuchetti@kelleydrye.com
     tboykins@kelleydrye.com
 6   Attorneys for Defendant Datalot, Inc.
 7
 8                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 9                                SAN FRANCISCO DIVISION
10
     DEBORAH SCHICK, individually and on                 Case No. 3:19-cv-04902-LB
11   behalf of all others similarly situated,

12                                                       STIPULATION OF DISMISSAL
                            Plaintiff,                   WITHOUT PREJUDICE
13           v.
14
15   SELECTQUOTE INSURANCE
     SERVICES, YASHA MARKETING LLC,
16   and DATALOT, INC.,
17
                            Defendants.
18
19
            WHEREAS, on August 15, 2019, Plaintiff Sidney Naiman filed a class action complaint
20 against Defendant SelectQuote, alleging violations of the Telephone Consumer Protection Act
21 (“TCPA”), and seeking relief on behalf of himself and on behalf of those similarly situated.
22 (Doc. No. 1.)
23          WHEREAS, on November 22, 2019, this Court approved Plaintiff Sidney Naiman and

24 Defendant SelectQuote Insurance Services stipulation to amend the caption and substitute
   Deborah Schick (“Plaintiff”) in place of Sidney Naiman as plaintiff. (Doc No. 28)
25
26
27
28                                                 -1-
                              STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                        Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
                Case 3:19-cv-04902-LB Document 79 Filed 06/10/20 Page 2 of 4




            WHEREAS, on March 27, 2020, Plaintiff filed her First Amended Complaint naming as
 1
     defendants SelectQuote Insurance Services, Yasha Marketing LLC, and Datalot Inc.
 2
     (“Defendants” and collectively with Plaintiff, the “Parties”). (Doc. No. 52.)
 3
            WHEREAS, on June 03, 2020, the Parties filed a joint notice of settlement and informed
 4
     the Court that the Parties will file a stipulation of dismissal on or before June 11, 2020. (Doc.
 5 No. 76.)
 6          WHEREAS, on June 04, 2020, this Court approved of the Parties’ joint notice of
 7 settlement. (Doc. No. 77.)
 8
 9          IT IS HEREBY STIPULATED AND AGREED by and between the Parties as follows:
                1. Plaintiff’s claims against Defendants are dismissed without prejudice pursuant to
10
                    Fed. R. Civ. P. 41(a)(1)(A)(ii);
11
                2. Each party is to bear its’ own costs and attorneys’ fees.
12
13
                                      SIGNATURE ATTESTATION
14          The CM/ECF user filing this paper attests that concurrence in its filing has been obtained
15 from the other signatories.
16
17          RESPECTFULLY SUBMITTED AND DATED on June 11, 2020.

18
                                                             By: /s/ Anthony I. Paronich
19                                                           Anthony I. Paronich, (pro hac vice)
                                                             anthony@paronichlaw.com
20                                                           PARONICH LAW, P.C.
21                                                           350 Lincoln Street, Suite 2400 Hingham,
                                                             Massachusetts 02043
22                                                           Telephone: (617) 485-0018 Facsimile: (508)
                                                             318-8100
23
24                                                           Jon B. Fougner
                                                             jon@fougnerlaw.com
25                                                           600 California Street, 11th Floor
                                                             San Francisco, California 94108
26                                                           Telephone: (415) 577-5829 Facsimile: (206)
27                                                           338-0783

28                                                     -2-
                              STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                        Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
     Case 3:19-cv-04902-LB Document 79 Filed 06/10/20 Page 3 of 4




 1
                                            Matthew P. McCue (pro hac vice)
 2                                          mmccue@massattorneys.net
                                            THE LAW OFFICE OF MATTHEW P.
 3                                          McCUE
                                            1 South Avenue, Suite 3 Natick,
 4
                                            Massachusetts 01760
 5                                          Telephone: (508) 655-1415 Facsimile: (508)
                                            319-3077
 6
                                            Andrew W. Heidarpour (pro hac vice)
 7
                                            AHeidarpour@HLFirm.com
 8                                          HEIDARPOUR LAW FIRM, PPC
                                            1300 Pennsylvania Avenue NW, 190-318
 9                                          Washington, DC 20004
                                            Telephone: (202) 234-2727
10
11                                          Attorneys for Plaintiff Deborah Schick and
                                            the Proposed Class
12
                                            By: /s/ Jamie Drozd Allen
13
                                            JAIME DROZD ALLEN (pro hac vice)
14                                          DAVIS WRIGHT TREMAINE LLP
                                            920 Fifth Avenue, Suite 3300
15                                          Seattle, WA 98104-1610
                                            Telephone: (206)757-8039
16
                                            Facsimile: (206) 757-0729
17                                          jaimeallen@dwt.com

18                                          KELLY M. GORTON (State Bar No.
                                            300978)
19
                                            DAVIS WRIGHT TREMAINE LLP
20                                          505 Montgomery Street, Suite 800
                                            San Francisco, CA 94111-6533
21                                          Telephone: (415) 276-6500 Facsimile: (415)
                                            276-6599
22
                                            kellygorton@dwt.com
23
                                            Attorneys for Yasha Marketing, LLC
24
                                            By: /s/Daniel T. Rockey
25
                                            Daniel T. Rockey (State Bar No. 178604)
26                                          BRYAN CAVE LEIGHTON PAISNER,
                                            LLP
27                                          Three Embarcadero Ctr, 7th Fl.
28                                    -3-
                 STIPULATION OF DISMISSAL WITHOUT PREJUDICE
           Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
              Case 3:19-cv-04902-LB Document 79 Filed 06/10/20 Page 4 of 4




                                                       San Francisco, Ca 94111
 1
                                                       daniel.rockey@bclplaw.com
 2
                                                       Attorneys for Defendant SelectQuote
 3                                                     Insurance Services
 4
                                                       By: /s/ Paul A. Rosenthal
 5                                                     Tahir L. Boykins (State Bar No. 323441)
                                                       KELLEY DRYE & WARREN LLP
 6                                                     10100 Santa Monica Boulevard, 23rd Floor
                                                       Los Angeles, CA 90067-4008
 7
                                                       Telephone: (310) 712-6105
 8                                                     Facsimile: (310) 712-6199
                                                       tboykins@kelleydrye.com
 9
                                                       Lauri A. Mazzuchetti (pro hac vice)
10
                                                       Paul A. Rosenthal (pro hac vice)
11                                                     KELLEY DRYE & WARREN LLP
                                                       One Jefferson Road, 2nd Floor
12                                                     Parsippany, NJ 07054
                                                       Telephone: (973) 503-5900
13
                                                       Facsimile: (973) 503-5950
14                                                     lmazzuchetti@kelleydrye.com
                                                       paulrosenthal@kelleydrye.com
15
                                                       Attorneys for Defendant Datalot Inc.
16
17
     PURSUANT TO STIPULATION, IT IS SO ORDERED
18
     Date: June 10, 2020                               ______________________
19
                                                       United States Magistrate Judge
20
21
22
23
24
25
26
27
28                                               -4-
                            STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                      Schick v. SelectQuote Ins. Svcs., Case No. 3:19-cv-04902-LB
